Citation Nr: 1505542	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  04-36 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left foot disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right foot disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for hypersomnia with sleep apnea.

5.  Entitlement to service connection for narcolepsy with cataplexy.

6.  Entitlement to service connection for a left great toenail disorder, to include as secondary to the service-connected right great toenail disability.

7.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004, July 2008, June 2010, and September 2010 rating decisions of the VA Regional Office (RO) in Montgomery, Alabama.  

In July 2009 and July 2014, the Veteran testified at hearings conducted before the undersigned.  Transcripts of both hearings have been associated with the claims file.

The issue of service connection for a left great toenail disorder was remanded in November 2009 and December 2011 for additional development.  As discussed below, another remand is necessary.
During the July 2014 hearing, the Veteran indicated that he no longer wished to pursue the theory of entitlement to PTSD as secondary to the service-connected right great toenail disability.  However, his testimony indicates that he was seeking service connection for PTSD on a direct basis and also that he believed that his depression may be secondary to his service-connected right great toenail disability.  Consequently, the Board will consider whether service connection for a psychiatric disorder, to include PTSD and depression, is warranted on a direct basis as well as whether the Veteran's depression is secondary to a service-connected disability.  

The Board is reopening the claims of service connection for left and right foot disorders.  Those issues, as well as service connection for left great toenail and psychiatric disorders, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed June 2001 rating decision, the RO denied service connection for left and right foot disorders on the basis that there was no evidence showing such disorders related to his military service.

2.  Evidence received after the June 2001 denial relates to unestablished facts necessary to substantiate the claims of service connection for left and right foot disorders and raises a reasonable possibility of substantiating the underlying claims.

3.  Hypersomnia with sleep apnea was not present during service and currently diagnosed hypersomnia with sleep apnea did not develop as a result of any incident during service.

4.  Narcolepsy with cataplexy was not present during service, was not manifest within one year of discharge from service, and the currently diagnosed narcolepsy with cataplexy did not develop as a result of any incident during service.
5.  In July 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The RO's June 2001 denial of service connection for left and right foot disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final June 2001 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

3.  Hypersomnia with sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  Narcolepsy with cataplexy was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for withdrawal of the appeal for entitlement to a TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the fully favorable determination as to the petitions to reopen, and as the Veteran is withdrawing his psychiatric service connection claim on a secondary basis and entitlement to a TDIU, no discussion of compliance with VA's duty to notify and assist is necessary with respect to these issues.

As for the issues being decided herein, the Veteran was notified in a letter dated in March 2010 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and Social Security Administration (SSA) records.  

The Board finds that medical opinions on the questions of service connection for hypersomnia with sleep apnea and narcolepsy with cataplexy are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran incurred an event, injury or disease and that such disorders may be related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

      A.  New and Material

Service connection for left and right foot disorders was initially denied in August 2000 because the evidence did not show the in-service incurrence of such disorders.  The claims were readjudicated in June 2001 and were denied as there was no evidence of current disorders related to the Veteran's military service.  After receiving notice of the June 2001 decision the next month, the Veteran did not appeal that decision.  Later, in April 2010, the Veteran filed a new claim.    

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the June 2001 decision consisted of the Veteran's STRs and the Veteran's contentions.  His STRs did not show any complaints of, treatment for, or diagnosis of, bilateral foot disorders except for an ingrown right great toenail.  There was no evidence of record showing that the Veteran had current left and right foot disorders.  

Accordingly, at the time of the denial of the claim for service connection in 2001, the claims folder contained no competent evidence that the Veteran had left and right foot disorders related to his military service.  Thus, the RO denied the claims for service connection for left and right foot disorders.  The Veteran did not appeal the RO's decision and those denials became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

In reaching the conclusion that the June 2001 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional evidence pertinent to the issues was received within the relevant time period of the 2001 decision.  The June 2001 rating decision is thus final.  

The relevant evidence received since the June 2001 denial consists of treatment records, a May 2010 VA examination, and the Veteran's contentions, including his testimony at the July 2014 hearing.  X-rays taken during the May 2010 examination showed pes planus and hallux valgus bilaterally.  At his hearing, the Veteran testified injuring his feet in service by wearing combat boots, including during exercise.  Hearing Transcript (H.T.) at 28.  He testified that he ignored the pain in his feet throughout the years.  Id. at 29.  

In this case, the newly received evidence relates to unestablished facts necessary to reopen the previously denied claims of service connection for left and right foot disorders.  The May 2010 X-rays clearly show bilateral foot disorders while the Veteran's testimony suggests in-service injuries and that his current disorders may be related to his military service.  This additional evidence is new and material as it shows current disorders that may be related to service.  Accordingly, and based on this evidentiary posture, the Board reopens the previously denied claims of service connection for left and right foot disorders.  The underlying service connection issues are addressed in the remand below.

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., epilepsies) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., epilepsies) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran contends that he has hypersomnia with sleep apnea and narcolepsy with cataplexy that are due to the duty and sleep schedule that he had while in service.  H.T. at 20-21.

The Veteran's STRs show no complaints of, treatment for, or diagnosis of, any sleep disorder to include hypersomnia with sleep apnea and narcolepsy with cataplexy.  His August 1969 enlistment and May 1973 separation examinations both showed all clinically normal systems.  There is no indication in the Veteran's STRs that he incurred an event, injury or disease to any pertinent body system.

Post-service records do not show diagnoses of hypersomnia, sleep apnea, and narcolepsy until March 2010, despite the claims file containing evidence of treatment as early as 2000.  None of the Veteran's records contain any medical opinions relating any diagnosed sleep disorder to the Veteran's military service.  His records also do not show the Veteran reporting have ongoing symptoms that began in service or any in-service event, injury or disease.

Based on a review of the evidence, the Board concludes that service connection for hypersomnia with sleep apnea and narcolepsy with cataplexy is not warranted.  Although the evidence shows that the Veteran has hypersomnia, sleep apnea and narcolepsy, it does not show that they are related to his military service.

Initially, the Board finds that the Veteran does not have an-service event, injury or disease.  His STRs do not show any event, injury or disease to any applicable body system.  The Veteran's only contention has been that the military schedule caused his disorders; he has not reported incurring any specific injury or disease.  The evidence also does not show that any currently diagnosed hypersomnia with sleep apnea and narcolepsy with cataplexy had their onset in service.  

His STRs are silent for any complaints associated with currently diagnosed hypersomnia with sleep apnea and narcolepsy with cataplexy.  As discussed above, his separation examination revealed all clinically normal systems.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease actually occurred.  No medical professional has reported that the onset of a current sleep disorder began in service or is otherwise related to the Veteran's military service.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of hypersomnia with sleep apnea and narcolepsy with cataplexy is in 2010.  None of the Veteran's treatment records contain any opinion indicating that his disorders had their onsets during service.  

In this case, the contemporaneous service records fail to show that current hypersomnia with sleep apnea and narcolepsy with cataplexy began during the Veteran's military service or are otherwise related to his service.  Here, the first evidence of hypersomnia with sleep apnea and narcolepsy with cataplexy was in 2010.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of hypersomnia with sleep apnea and narcolepsy with cataplexy complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of hypersomnia with sleep apnea and narcolepsy with cataplexy is itself evidence which tends to show that hypersomnia with sleep apnea and narcolepsy with cataplexy did not have their onset in service or for many years thereafter.

The claims folder contains no competent evidence of hypersomnia with sleep apnea and narcolepsy with cataplexy being associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's pertinent body system or competent evidence of an association between hypersomnia with sleep apnea and narcolepsy with cataplexy and his active duty, service connection for hypersomnia with sleep apnea and narcolepsy with cataplexy is not warranted.

Furthermore, as the evidence fails to show that narcolepsy was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  As discussed above, the earliest evidence showing narcolepsy was in 2010, over three decades after service.

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as epilepsies are chronic diseases as per 38 C.F.R. § 3.309.  The fact that evidence did not show narcolepsy until over three decades after the Veteran was discharged from service weighs against a finding of a continuity of symptomatology.  In this case, the contemporaneous records weigh against any finding of a continuity of symptomatology since service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, the etiology of hypersomnia with sleep apnea and narcolepsy with cataplexy fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between hypersomnia with sleep apnea and narcolepsy with cataplexy and the Veteran's active duty, service connection for hypersomnia with sleep apnea and narcolepsy with cataplexy is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for hypersomnia with sleep apnea and narcolepsy with cataplexy.  As the preponderance of the evidence is against these issues, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for hypersomnia with sleep apnea and narcolepsy with cataplexy are denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).

      C.  Withdrawal 
      
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn the appeal for entitlement to a TDIU.  See H.T. at 31.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.


ORDER

New and material evidence having been received, the claim for service connection for a left foot disorder is reopened, and, to this extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for a right foot disorder is reopened, and, to this extent, the appeal is granted.

Entitlement to service connection for hypersomnia with sleep apnea is denied.

Entitlement to service connection for narcolepsy with cataplexy is denied.

The appeal for entitlement to a TDIU is dismissed.


REMAND

Regrettably, a remand is necessary for the issues of service connection for bilateral foot, psychiatric, and left great toenail disorders.  The Veteran has not been afforded a VA examination for his bilateral foot disorders.  In light of the Veteran's contentions during this appeal, the Board finds that a remand is necessary to afford him a VA examination.  Regarding the psychiatric disorder, the Veteran was afforded a VA examination in July 2008; no disorder other than alcohol dependence was diagnosed.  As the Veteran has a verified stressor of burial duty in service, and as his treatment records show a current diagnosis of depressive disorder, a new examination would be beneficial to determine if he has a psychiatric disorder related to his military service, to include being secondary to his service-connected right great toenail disability.  

As for the Veteran's left great toenail disorder, pursuant to a Board remand he was afforded a VA examination in May 2012; an adequate opinion regarding service connection was not provided.  Regarding service connection on a direct basis, the examiner noted that the STRs showed a partial ingrown toenail removal; however, the Veteran's STRs actually show right great toenail treatment, and not for the left great toenail.  As the examiner's rationale contains an inaccurate fact, it is not adequate.  Regarding service connection on a secondary basis, the examiner opined that it was not aggravated by the in-service removal of a partial ingrown toenail; however, the examiner did not address whether the Veteran's current right great toenail disability, as opposed to the in-service injury, aggravates his left great toenail.  As a remand is necessary for the Veteran's claimed bilateral foot disorders, the examiner should also address the Veteran's left great toenail disorder.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Birmingham VA Medical Center, and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Also, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed bilateral foot and left great toenail disorders.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

A.  For the Veteran's claimed left and right foot disorders, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed bilateral foot disorder is related to the Veteran's military service.  The examiner should address the Veteran's reports of in-service foot injuries from wearing combat boots.

B.  For the Veteran's left great toenail, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed left great toenail disorder is directly related to the Veteran's military service or is caused or aggravated (permanently worsened beyond normal progression) by the service-connected right great toenail disability [If any left great toenail disorder is found to have been aggravated by the service-connected right great toenail disability, the examiner should quantify the approximate degree of aggravation.]  The examiner should address the Veteran's claimed in-service injuring of wearing combat boots and his reports of altering his gait on account of his right great toenail disability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disorder is related to the Veteran's military service or is caused or aggravated (permanently worsened beyond normal progression) by the service-connected right great toenail disability [If any psychiatric disorder is found to have been aggravated by the service-connected right great toenail disability, the examiner should quantify the approximate degree of aggravation.]  The examiner should address the Veteran's verified duty of burial service in 1970.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination and addendum reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


